     Case: 1:19-cv-03945 Document #: 43 Filed: 12/17/19 Page 1 of 6 PageID #:495




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 Laith Saud,

                    Plaintiff,
                                                        No. 1:19-cv-3945
        v.
                                                        Judge Robert M. Dow
 DePaul University, Karen Tamburro and
 Marla Morgen,                                          Magistrate Judge Sunil Harjani

                    Defendants.

             DEFENDANTS’ PARTIAL MOTION TO DISMISS PLAINTIFF’S
                      SECOND AMENDED COMPLAINT

       Defendants DePaul University (“DePaul”), Karen Tamburro (“Tamburro”) and Marla

Morgen (“Morgen”) (collectively, “Defendants”), by and through the undersigned attorneys,

hereby move to dismiss Counts I–VI and VIII–XIII, in addition to the amended allegations from

Count VII, of the Second Amended Complaint (“SAC”) filed by Plaintiff Laith Saud (“Plaintiff”)

pursuant to Fed. R. Civ. P. 12(b)(1) for lack of subject matter jurisdiction, and Fed. R. Civ. P.

12(b)(6) for failure to state a claim.   In support of their Motion, Defendants submit their

Memorandum of Law in Support of Their Partial Motion to Dismiss Plaintiff’s Second Amended

Complaint, which is incorporated into this Motion, and state as follows:

I.     BRIEF PROCEDURAL OVERVIEW

       1.      Plaintiff filed a thirteen-count Second Amended Complaint [Dkt. No. 40] against

Defendants for violations of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §

2000e et seq. (“Title VII”), 20 U.S.C. § 1681 (“Title IX”), 42 U.S.C. § 1981 (“§ 1981”), breach of

an indemnification contract, breach of oral employment contract, breaches of fiduciary duty,

promissory estoppel, and false light.
       Case: 1:19-cv-03945 Document #: 43 Filed: 12/17/19 Page 2 of 6 PageID #:496




II.      LEGAL STANDARDS

         2.     To survive a motion to dismiss under Rule 12(b)(6), a plaintiff must set forth

sufficient facts to state a claim for relief that is plausible on its face. See Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009). In deciding whether to

grant a Rule 12(b)(6) motion, the Court may take judicial notice of public court documents from a

state court proceeding. Hensen v. CSC Credit Services, 29 F.3d 280, 284 (7th Cir. 1994).

         3.     Rule 12(b)(1) provides for dismissal for lack of subject matter jurisdiction. Like

Rule 12(b)(6), a motion to dismiss for lack of subject matter jurisdiction tests the sufficiency of

the complaint. Ctr. For Dermatology & Skin Cancer, Ltd. v. Burwell, 770 F.3d 586, 588 (7th Cir.

2014). However, “a plaintiff faced with a 12(b)(1) motion to dismiss bears the burden of

establishing that the jurisdictional requirements have been met.” Id. at 588-89.

III.     SUMMARY OF THE ARGUMENTS

         4.     Plaintiff’s Title VII discrimination claims (Counts I–III) fail as a matter of law

because all of Plaintiff’s claims were filed outside the mandatory 300-day statute of limitations.

See 42 U.S.C. § 2000e-5(e)(1).

         5.     Plaintiff’s Title VII retaliation claim (Count IV) fails as a matter of law because it

is based on many of the same time-barred allegations as his discrimination claims. Furthermore,

Plaintiff cannot state a claim for retaliation based on his allegations that DePaul “acted to

undermine” Plaintiff’s trial because two witnesses, testifying in their personal capacities pursuant

to subpoena, “contradicted one another” and DePaul’s attorney did not authenticate particular

documents on the spot on a day of trial. Put simply, Title VII does not create a cause of action

against individuals, nor does it create a cause of action for perjury or refusing to authenticate

documents. See, e.g., St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 521 (1993); Steffes v. Stepan




                                                   -2-
     Case: 1:19-cv-03945 Document #: 43 Filed: 12/17/19 Page 3 of 6 PageID #:497




Co., 144 F.3d 1070, 1076 (7th Cir. 1998); McKenzie v. Ill. Dep’t of Transp., 92 F.3d 473, 486 (7th

Cir. 1996).

        6.      Even if false testimony or the refusal to authenticate documents could be the basis

for a retaliation claim, Plaintiff’s Title VII retaliation claim would still fail because he prevailed at

trial and the judge allowed the introduction of the documents. Plaintiff did not suffer an adverse

action. See Martinez v. Nw. Univ., 173 F. Supp. 3d 777, 788 (N.D. Ill. 2016); Beltran v. Brentwood

N. Healthcare Ctr., LLC, 426 F. Supp. 2d 827, 833-35 (N.D. Ill. 2006).

        7.      Plaintiff’s Title VII “Harassment” claim (Count V) fails as a matter of law because

(A) it is time-barred, see supra; (B) the “conduct at trial” harassment allegation fails to state a

claim, see supra; (C) Plaintiff was not a DePaul employee at the time of trial; and (D) it does not

plead the alleged harassment was based on any protected class.

        8.      Plaintiff’s Title IX claim (Count VI) should be dismissed because Plaintiff filed

this claim without leave from the Court, and even if Plaintiff had leave to re-plead his Title IX

claim, it is still preempted by Title VII. See Waid v. Merrill Area Public Schools, 91 F.3d 857,

862 (7th Cir. 1996).

        9.      Plaintiff’s new allegations in support of his § 1981 claim (Count VII) should be

dismissed because Plaintiff fails to plead his race motivated DePaul’s sexual harassment

investigation and determination. See Jackson v. E.J. Brach Corp., 176 F.3d 971, 984 (7th Cir.

1999) (courts do not sit as a “‘super personnel department that reexamines an entity’s business

decisions’”); see also Argyropoulos v. City of Alton, 539 F.3d 724, 736 (7th Cir. 2008).

        10.     Plaintiff’s state law claims (Counts VIII–XIII) should all be dismissed because this

Court lacks supplemental jurisdiction over them and, even if supplemental jurisdiction existed,




                                                  -3-
     Case: 1:19-cv-03945 Document #: 43 Filed: 12/17/19 Page 4 of 6 PageID #:498




resolution of those claims would substantially predominate over the sole surviving § 1981 claim.

See 28 U.S.C. § 1367(a) and (c).

        11.       Plaintiff’s breach of indemnification contract claim (Count VIII) also fails because

the underlying allegations of sexual misconduct are outside the scope of his employment and, thus,

DePaul did not have any obligation to indemnify Plaintiff. Thus, Plaintiff cannot identify a breach

of DePaul’s Bylaws.

        12.       Plaintiff’s breach of oral employment contract claim (Count X) fails because

Plaintiff’s allegations make clear the parties never agreed on the number of courses he would teach,

the actual courses he would teach, the amount he would be paid, the date he would start, or the

time he would teach. Therefore, a contract was never formed. Alternatively, the statute of frauds

bars his claim for breach of the purported oral contract.

        13.       Plaintiff’s breach of fiduciary duty claims (Counts IX and XI) fail because Plaintiff

has not pled any semblance of a special relationship giving rise to a fiduciary duty in either

instance. See Dolmage v. Combined Ins. Co. of Am., 2015 U.S. Dist. LEXIS 6824, at *21 (N.D.

Ill. Jan. 21, 2015).

        14.       Plaintiff’s promissory estoppel claim (Count XII) fails because Plaintiff has not

pled foreseeable reliance, or that he relied to his detriment on any alleged promise and, even if he

had, the statute of frauds bars his claim. See Ross v. May Co., 377 Ill. App. 3d 387, 394 (1st Dist.

2007) (affirming trial court’s dismissal of plaintiff’s estoppel claim because plaintiff could not

have reasonably relied on employer’s statements in foregoing other possible employment

opportunities).




                                                  -4-
      Case: 1:19-cv-03945 Document #: 43 Filed: 12/17/19 Page 5 of 6 PageID #:499




        15.    Plaintiff’s false light claim (Count XIII) fails because it is barred by the one-year

statute of limitations found in 735 ILCS 5/13-201. See also Benitez v. KFC Nat'l Mgmt. Co., 305

Ill. App. 3d 1027, 1034 (2d Dist. 1999).

IV.     CONCLUSION

        WHEREFORE, Defendants respectfully request this Court dismiss Counts I, II, III, IV, V,

VI, VIII, IX, X, XI, XII, and XIII from Plaintiff’s Second Amended Complaint with prejudice.

Defendants also request the Court dismiss Plaintiff’s amended allegations from Count VII of the

Second Amended Complaint with prejudice.



 Dated: December 17, 2019                                  Respectfully submitted,

                                                           DePaul University, Karen Tamburro and
                                                           Marla Morgen, Defendants

                                                     By:   /s/ Brian P. Paul
                                                           One of Their Attorneys



 Brian P. Paul
 Kerryann M. Haase
 Sara R. Whaley
 Michael K. Chropowicz
 Michael Best & Friedrich LLP
 444 W. Lake Street, Suite 3200
 Chicago, IL 60606
 Telephone: 312.222.0800




                                               -5-
    Case: 1:19-cv-03945 Document #: 43 Filed: 12/17/19 Page 6 of 6 PageID #:500




                                CERTIFICATE OF SERVICE

        I hereby certify that on December 17, 2019, I electronically filed the foregoing Defendants’
Partial Motion to Dismiss Plaintiff’s Second Amended Complaint, with the Clerk of the Court
using the CM/ECF system, which will send notification of such filing to the following:

                                     Christina W. Abraham
                               Abraham Law & Consulting, LLC
                                  161 N. Clark St., Suite 4700
                                     Chicago, Illinois 60601
                             Email: christina.w.abraham@gmail.com


                                                     /s/ Brian P. Paul
                                                     Attorney for Defendants, DePaul University,
                                                     Karen Tamburro and Marla Morgen
                                                     Michael Best & Friedrich LLP
                                                     444 West Lake Street, Suite 3200
                                                     Chicago, Illinois 60606
                                                     E-mail: bppaul@michaelbest.com
